DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Richard D Ratchford (Reg. No 53,865) on 5/19/2021.

Claims 10-15 are hereby amended as follows:
Claims 10- 15 are cancelled as non-elected claims.


Allowable Subject Matter

Claims 1-9 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein a tensile residual stress of the first via insulating film is smaller than 50 MPa and a compressive residual stress of the first via insulating film is smaller than 50 MPa, and the tensile residual stress and the compressive residual stress of the first via insulating film are smaller than a tensile residual stress and a compressive residual stress of a second via insulating film in the substrate”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein a tensile residual stress and a compressive residual stress of the first via insulating film are smaller than a tensile residual stress and a compressive residual stress of the second via insulating film and wherein the tensile residual stress of the first via insulating film is smaller than 50 MPa and the compressive residual stress of the first via insulating film is smaller than 50 MPa”, with combination of remaining features, as recited in claim 16.


Zhao et al (US 2015/0380339A1) discloses a plurality of vias or blind vias is formed into active surface and partially but not completely through semiconductor wafer  and vias  are filled with an electrically conductive material to form a plurality of conductive through-silicon-vias (TSV) or conductive vias  (Fig [2], Para [0034-0036]).

However, Zhao fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 16.

Claims 2-9 and 17-20 are allowed as those inherit the allowable subject matter from claims 1 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898